Upon my own extended examination of the cases and texts, I am convinced that the "link theory" adopted in the controlling opinion is sustained by the weight of authority. The most elaborate discussion of the subject is found in 8 Wigmore on Evidence (3d Ed.). The opening paragraph of Sec. 2260, that volume, seems to lay down the "link theory" as the real rule, although the author goes on further and apparently gives support to the theories "tending to incriminate" and the "clue to incrimination." If the weight of the cases did not support the "link theory," I would prefer an adherence rather to the other two views.
My experience and observation of more than 18 years on this Court have definitely convinced me that when a subject has been thoroughly debated before, and considered by, the courts throughout the country so that we can distinctly see what is the weight of authority on any question *Page 903 
not controlled by our own statutes or decisions, we should follow the majority, save only when we can confidently say that the rule of the majority is manifestly wrong or is mischievous in its effect as applied to the situation in our state. In this way only may we give to the law a practical measure of certainty and make it the law of the land rather than the pronouncement of the particular judges who, in a particular case and for the time being, may happen to have the power to decide.